Citation Nr: 1144470	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from September 1951 to September 1953. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for PTSD.  Since, however, evidence suggests the Veteran may suffer from a psychiatric disorder other than or in addition to PTSD, the Board has recharacterized his claim to account for this possibility.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran claims that he developed PTSD as a result of his combat experiences during the Korean Conflict.  But additional evidentiary development is needed before the Board may make this determination.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2011). 

A "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD need only as mentioned be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The U.S. Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV, as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997). 

The evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran was "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to that combat, his lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The Veteran's Department of Defense Form 214 (DD Form 214) shows he was awarded the Combat Infantryman Badge (CIB), which is prima facie evidence he engaged in combat against enemy forces during the Korean Conflict.  See VAOPGCPREC 12-99 (October 18, 1999).  Therefore, the Board must accept his statements regarding his combat experience as conclusive evidence that he was exposed to significant stressors while on active duty, especially absent any contrary evidence.  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. 3.304(f)(2) and (d).

The RO accepted the Veteran's stressors but denied service connection for PTSD on the basis that he does not have this condition - that is, a confirmed diagnosis of PTSD.  But there appears to be conflicting evidence concerning the appropriate diagnosis.  The RO made this determination based entirely on a July 2008 VA examination report in which the VA examiner concluded that a diagnosis of PTSD was unwarranted.  The only diagnosis was cognitive disorder, not otherwise specified (NOS).  On the other hand, in several records contemporaneously dated in 2008, a VA health care provider concluded the Veteran suffers from PTSD as a result of his confirmed combat experiences in Korea.

Because of these differing opinions, another VA examination is needed to assist in determining whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  Whether he has this required diagnosis is especially important since he received the CIB, so presumably had the type of experiences during the Korean Conflict alleged.  And even if a diagnosis of PTSD is again determined not warranted, the examiner must also comment on whether the Veteran suffers from any other psychiatric disorder as a result of his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA psychiatric examination to clarify all current diagnoses and their etiology.  The claims file and a copy of this remand must be provided to the designated examiner for review of the pertinent history. 

Given the differing opinions to date, the examiner is asked to first determine whether the Veteran has PTSD according to the DSM-IV criteria.  The prior July 2008 VA compensation examiner concluded the Veteran does not, whereas at least one mental health care provider that contemporaneously evaluated him also during 2008 in the outpatient clinic concluded the Veteran does have PTSD.  If it is concluded he does indeed satisfy the DSM-IV criteria for this diagnosis, then medical comment also is needed concerning the likelihood (very likely, as likely as not, or unlikely) the PTSD is a consequence of the stressors he presumably experienced while serving in combat in Korea during the Korean Conflict.  Since he received the Combat Infantryman Badge (CIB), his alleged stressors pertaining to his combat experiences in Korea must be accepted as true since uncontroverted and consistent with the circumstances, conditions, and hardships of that service.  

The examiner should utilize DSM-IV in arriving at diagnoses and identify all existing psychiatric disorders.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify the stressor(s) supporting the diagnosis. 

If another psychiatric disorder is diagnosed either in addition to or in lieu of PTSD, the examiner must also indicate the likelihood (very likely, as likely as not, or unlikely) this additional disorder is related or attributable to the Veteran's military service, including especially to the events that occurred in relation to his combat service in Korea during the Korean Conflict.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to merely speculation.  So merely stating this will not suffice.

2.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further consideration of the claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



